Citation Nr: 1548025	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Sean Kendall, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board denied the appeal from that decision in November 2014.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a Joint Motion for Partial Remand dated June 18, 2015, CAVC vacated the Board's September 2012 denial of service connection for a low back disability and remanded the case for readjudication consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disability he claims is due to a motor vehicle accident he sustained while on active duty service.

In June 2015, CAVC determined that the Board did not assess the weight and credibility of lay evidence of record.  In a July 2014 statement, the Veteran described a January 1970 automobile accident, following which he had back pain.  A June 2014 statement from the Veteran's sister described having conversations with the Veteran regarding this motor vehicle accident.  The CAVC decision stated that on remand, the Board must consider the lay evidence of the January 1970 automobile accident and make a finding of fact whether the lay evidence and the other evidence of record was sufficient to establish that this in-service injury occurred.  If the Board finds that the January 1970 accident occurred, it must then return the September 2010 VA examination report for consideration of this finding and the lay evidence.  

The Veteran has reported that in January 1970 he was involved in a motor vehicle accident for which he was treated with pain medication and muscle relaxers.  A review of the Veteran's medical records makes no mention of any such accident.  However, in September 2011, the AOJ issued a Formal Finding on the Unavailability of clinical records for the month of January 1970.  The Veteran's June 1970 separation examination report revealed that he had normal clinical findings for his spine, and no notations related to any back condition was made on the medical report.

Post-service medical records reflect that the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  A March 2008 private treatment record notes that the Veteran reported undergoing a "bad motor vehicle accident" in 1977 "with subsequent compression fracture and disk injury."  The report goes on to note that the Veteran began seeking treatment for his back in 1992 and ultimately underwent a laminectomy with subsequent complications that required a second surgery.

After a review of the evidence of record, the Board has no reason to doubt the credibility of the Veteran's statements reporting his involvement in a January 1970 motor vehicle accident and his reports of subsequent back pain.  Therefore, in accordance with the June 2015 CAVC order, the Board must remand the claim for a new VA examination and opinion which considers the Veteran's reports of an in-service automobile accident and the Veteran's reports of the onset of back pain.   

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his back condition.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of back pain, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following question:

It is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed back condition had its onset in service or is otherwise related to the Veteran's active duty service, to include the Veteran's reports of sustaining a back injury during a motor vehicle accident in service in January 1970?

The examiner asked to presume the credibility of the Veteran's reports of sustaining a January 1970 motor vehicle accident for the purposes of answering the above question and address the Veteran's lay statements in the answer to the above question.  As such, the examiner should not base an opinion that is adverse to the Veteran's claim exclusively on the absence of medical records to support the Veteran's contentions of being involved in an in-service motor vehicle accident.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




